DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed January 20, 2021 with respect to objection of the specification [lack of antecedent basis for claimed subject matter] and rejection of claims 21 and 30 under 35 U.S.C. 112, first paragraph [new matter], have been fully considered, but they are not persuasive. Applicant argues that the necessary amendment has been made to align the claimed invention with the original disclosure. However, the amended claim scope is directed to “struts creating a barb effect”, while [as discussed in the previous office action] the scope of the original disclosure is directed to “the removal of various struts can create a ‘barb effect’ ”. The objection and rejection are updated and reiterated herein below.
Applicant’s arguments, see amendment and remarks, filed January 20, 2021, with respect to rejection of claims 16-35 under 35 U.S.C. 112, second paragraph, have been fully considered and are persuasive.  The rejection of claims 16-35 under 35 U.S.C. 112, second paragraph, has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed January 20, 2021, with respect to the previous rejections of claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional art and/or considerations.
The double patenting rejections are maintained, since the art of record shows that the scope of the presently presented claims does not present a patentable novelty over the scope of the patented claims.  The rejection is provided herein below.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is lack of antecedent basis in the specification for those limitations triggering 35 U.S.C. 112, first paragraph, new matter rejection provided herein below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a continuing application. Original written description support is required in the original filing of the parent application.
The amended claim scope of claims 21 and 30 is directed to “struts creating a barb effect”, while [as discussed in the previous office action] the scope of the original disclosure is removal of various struts can create a ‘barb effect’ ”. Thus, Examiner is unable to find written description support in the original disclosure for a corresponding scope of the recited claim.  For example, the disclosure states, “the removal of various struts can create ‘a barb effect’ on the exterior surface of the lattice structure”. However, the disclosed “barb effect” is not commensurate with “struts creating a barb effect” (since it’s the lack there of, or removal of said struts that causes the barb effect on the external surface).  The claims contain new matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-19, 21, 24-28, 30 and 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mandell U.S. publication no. 2009/0265011 A1 in view of Hajaj et al. U.S. publication no. 2007/0255412 A1 (“Hajaj”) in view of in view of Axelson et al. U.S. publication no. 2012/0330429 A1 (“Axelson”) in view of Klawitter et al. U.S. publication no. 2012/02964436 A1 (“Klawitter”) and further in view of Masson U.S. patent no. 8,936,645 B1.
Regarding claim 16, Mandell discloses a tibial implant (40) comprising: a baseplate (50) including a solid portion (50); a keel (42, 44; paragraph [0080], etc.) extending from the baseplate (50) (e.g., figures 14-16) and including a pair of flanges (two of flanges 44) defining first and second planes intersecting along a keel axis (figures 14-16; paragraph [0080], etc.); and a plurality of pegs (46) extending from the baseplate (50) (e.g., figure 16).
Mandell is silent regarding the baseplate including a porous portion extending from the solid portion substantially as claimed.
In the same field of endeavor, namely tibial implants, Hajaj teaches a baseplate including a porous portion (66, seq. or the like) extending from a solid portion (69 or the like; paragraph [0052]), wherein a first pore size at a first location of the porous portion (66, seq. or the like) is different than a second pore size at a second location of the porous portion (e.g., see at least figures; and at least paragraph [0060], etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the porous portion extending from the solid portion in the invention of Mandell, as taught and/or suggested by Hajaj, in order to provide for bone ingrowth into the baseplate for successful implant/bone integration with predictable results and a reasonable expectation for success.
Mandell is further silent regarding each of the plurality of spikes (46) having a profile in the shape of a cruciform including features substantially as claimed.
In the same field of endeavor, namely bone implants, Axelson teaches selection of a spike or peg profile as a cylindrical or cruciform shape is an obvious matter of design choice (e.g., see at least paragraph [0116]). However, Axelson is silent regarding the specific features or structural configuration of the cruciform peg design choice.
In the same field of endeavor, namely bone implants, Klawitter shows the structural configuration of a cruciform shaped peg.  Klawitter teaches a cruciform shaped peg (15) includes a cross-section formed by four free ends and four filets, each of the free ends connected to two adjacent ones of the free ends, each of the adjacent ones of the free ends being connected by respective ones of the filets (e.g., see at least figures 2 and 3, etc.).
Moreover, in the same field of endeavor, namely bone implants, Masson expressly teaches a schematic representation of a bone implant peg including a cruciform shape and the peg including a point at its distal end (e.g., see at least figures 10 and 11).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to try selecting a cruciform shape for the spike of Mandell in view of Hajaj, as taught and/or suggested by Axelson, as an art recognized design choice for the fixation spike with predictable results and a reasonable expectation of success.  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to try forming the pegs (46) of Mandell in accordance with the structural shape of Klawitter’s cruciform shaped peg [per teaching of Axelson that such a form is an obvious matter of design choice], since Axelson is merely silent regarding how a cruciform shaped peg is configured [so one of ordinary skill in the art would merely look to cruciform shaped pegs in the art to know their configuration].  Moreover, it flows naturally from the application of Mandell in view of Axelson in view of Klawitter that the peg includes a pointed distal end (i.e., merely make the cross-sectional shape of the pointed pegs 46 of Mandell in the cruciform shape of Klawitter per the express teaching/suggestion of Axelson to do so).  Regardless, prior art of Masson is applied to show that it is expressly known in the art to make a cruciform shaped peg to include a pointed end in order to enhance the implants ability to penetrate bone during implantation thereof. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed invention per the express teachings and suggestions of Mandell in view of Hajaj in view of Axelson in view of Klawitter and further in view of Masson.
Regarding claim 17, Mandell discloses the plurality of pegs (46) includes four pegs (figure 16) extending from the baseplate (50) from locations spaced about the keel (42, 44) such that no three of the pegs are linearly aligned (e.g., figure 16).
Regarding claim 18, Hajaj, as applied above in the invention of Mandell in view of Hajaj, further shows an upper portion of a keel (“stem” e.g., figure 19 of Hajaj) intersects (divides by passing through) the porous portion (66) of the baseplate (e.g., figure 19 of Hajaj).
Regarding claim 19, Hajaj, as applied above in the invention of Mandell in view of Hajaj, further shows the upper portion of the keel (“stem” e.g., figure 19 of Hajaj) includes a porous section (i.e., porous coating surrounding keel, i.e., stem), wherein the porous section is fully capable of being cut through with an implant removal tool (e.g., see at least figure 19 of Hajaj including porous portion 66 further forming an upper portion of the keel/stem).  Also note at least paragraph [0052] of Hajaj which discusses use of porous portion for later removal of the implant with less trauma to the patient.
Regarding claim 21, Hajaj, as applied above in the invention of Mandell in view of Hajaj in view of Axelson in view of Klawitter in view of Masson, further teaches a barb effect provided by the porous metal structure (e.g., paragraphs [0054]-[0055], etc. of Hajaj showing ‘metal’ material for porous structure) defined along a portion of an exterior surface of the porous portion due to the open porous structure being formed of metal with no strut or covering provided along the edge perimeter thereof [that is, structure defined by paragraph [0090] of Applicant’s disclosure is substantially mimicked by structure of prior art to Hajaj in order to perform same function of ‘barb effect’].
Regarding claim 24, Mandell discloses the keel (42, 44) is integral with the baseplate (50) to form a one-piece construct (e.g., see at least figures 14-16; and paragraphs [0062], [0080] and [0086]).
Regarding claims 25 and 32, Mandell discloses a tibial implant (40) comprising: a baseplate (50) that is a solid bearing (70) support portion (50); a keel (42, 44; paragraph [0080], etc.) extending from the baseplate (50) (e.g., figures 14-16) and including [at least, since species anticipates genus] three keel portions (three of keel portions 44) integral with and extending from a bone contacting surface of the baseplate (e.g., see at least figures 14-16; and paragraphs [0062], [0080] and [0086]), the three keel portions (or “flange” used interchangeably herein) (three of keel portions 44) intersecting at a common intersection (through axis extending through section 42 of keel portions) at a center location such that a plane bisecting a first pair of flanges (44) is provided at a location of the third flange or keel portion (e.g., see at least figure 16); and a plurality of spikes (46) (figures 14-16) extending from the baseplate (50) in the same direction that the keel (42, 44) extends (e.g., figures 14-16).
Mandell is silent regarding a porous bone-contacting portion extending from the bearing support portion substantially as claimed.
In the same field of endeavor, namely tibial implants, Hajaj teaches a baseplate including a porous bone-contacting portion (66, seq. or the like) extending from a solid bearing support portion (69 or the like; paragraph [0052]), wherein a pore size at a first location of the porous bone-contacting portion (66, seq. or the like) is different than a pore size at a second location of the porous bone-contacting portion (e.g., see at least figures; and at least paragraph [0060], etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the porous portion extending from the solid portion in the invention of Mandell, as 
Mandell in view of Hajaj is silent regarding each of the plurality of spikes (46) having a profile in the shape of a cruciform substantially as claimed.
In the same field of endeavor, namely bone implants, Axelson teaches selection of a spike or peg profile as a cylindrical or cruciform shape is an obvious matter of design choice (e.g., see at least paragraph [0116]). However, Axelson is silent regarding the specific features or structural configuration of the cruciform peg design choice.
In the same field of endeavor, namely bone implants, Klawitter shows the structural configuration of a cruciform shaped peg.  Klawitter teaches a cruciform shaped peg (15) includes a cross-section formed by four free ends and four filets, each of the free ends connected to two adjacent ones of the free ends, each of the adjacent ones of the free ends being connected by respective ones of the filets (e.g., see at least figures 2 and 3, etc.).
Moreover, in the same field of endeavor, namely bone implants, Masson expressly teaches a schematic representation of a bone implant peg including a cruciform shape and the peg including a point at its distal end (e.g., see at least figures 10 and 11).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to try selecting a cruciform shape for the spike of Mandell in view of Hajaj, as taught and/or suggested by Axelson, as an art recognized design choice for the fixation spike with predictable results and a reasonable expectation of success.  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to try forming the pegs (46) of Mandell in accordance with the structural shape of Klawitter’s cruciform shaped peg [per teaching of 
Regarding claim 26, Mandell discloses the plurality of spikes (46) includes four spikes (figure 16) extending from the baseplate (50) from locations spaced about the keel (42, 44) such that no three of the pegs are linearly aligned (e.g., figure 16).
Regarding claims 27 and 33, Hajaj, as applied above in the invention of Mandell in view of Hajaj, further shows an upper portion of a keel (“stem” e.g., figure 19 of Hajaj) intersects (divides by passing through) the porous bone-contacting portion (66) of the baseplate (e.g., figure 19 of Hajaj).
Regarding claim 28, Hajaj, as applied above in the invention of Mandell in view of Hajaj, further shows the upper portion of the keel (“stem” e.g., figure 19 of Hajaj) includes a porous section (i.e., porous coating surrounding keel, i.e., stem), wherein the porous section is fully 
Regarding claim 30, Hajaj, as applied above in the invention of Mandell in view of Hajaj, further teaches a barb effect provided by the porous metal structure (e.g., paragraphs [0054]-[0055], etc. of Hajaj showing ‘metal’ material for porous structure) defined along a portion of an exterior surface of the porous bone-contacting portion due to the open porous structure being formed of metal with no strut or covering provided along the edge perimeter thereof [that is, structure defined by paragraph [0090] of Applicant’s disclosure is substantially mimicked by structure of prior art to Hajaj in order to perform same function of ‘barb effect’].
Regarding claim 34, Mandell in view of Hajaj in view of Axelson, as applied above, further teaches a combination of the plurality of spikes (46 of Mandell), the keel (42, 44 of Mandell), and the porous bone-contacting portion (66 of Hajaj) extend over an entirety of a profile of the solid bearing support portion (e.g., figure 16 of Mandell and figure 19 of Hajaj).
Regarding claim 35, Mandell in view of Hajaj in view of Axelson, as applied above, further teaches the keel (42, 44 of Mandell) extends [integrally] from the solid portion of the baseplate (50) through and from the bone contacting portion (66 of Hajaj- see figure 19 of Hajaj which teaches/shows the stem/keel is integral with the baseplate and extends through the porous portion 66).

Claims 20  and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mandell U.S. publication no. 2009/0265011 A1 in view of Hajaj et al. U.S. publication no. 2007/0255412 A1 (“Hajaj”) in view of in view of Axelson et al. U.S. publication no. 2012/0330429 A1 (“Axelson”) in view of Klawitter et al. U.S. publication no. 2012/02964436 .
Regarding claims 20 and 29, as described supra, Mandell in view of Hajaj in view of Axelson in view of Klawitter in view of Masson teaches the invention substantially as claimed. 
Mandell in view of Hajaj in view of Axelson in view of Klawitter in view of Masson is silent regarding an upper portion of at least one of the spikes intersects (i.e., dividing something by passing or lying across it) the porous bone-contacting portion of the baseplate substantially as claimed.
In the same field of endeavor, namely tibial implants, Deffenbaugh shows an upper portion of at least one spike (peripheral pegs- see at least figure 5) intersects (i.e., dividing something by passing or lying across it) a porous bone-contacting portion of a baseplate (e.g., see at least figure 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the pegs of Mandell in view of Hajaj in view of Axelson in view of Klaswitter in view of Masson further included with a porous portion as taught by Deffenbaugh such that the pegs intersect the porous bone-contacting portion of a baseplate for bone ingrowth and integration of the pegs with predictable results and a reasonable expectation of success.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mandell U.S. publication no. 2009/0265011 A1 in view of Hajaj et al. U.S. publication no. 2007/0255412 A1 (“Hajaj”) in view of in view of Axelson et al. U.S. publication no. 2012/0330429 A1 (“Axelson”) in view of Klawitter et al. U.S. publication no. 2012/02964436 A1 (“Klawitter”) in .
Regarding claim 22, Mandell further discloses at least an additional third flange (44) extending from the intersection of the first pair of flanges of the keel (42, 44) and from the baseplate (50).  
However, Mandell in view of Hajaj in view of Axelson in view of Klawitter in view of Masson is silent regarding the additional third flange (44) extending along a third plane bisecting the first and second planes (e.g., see at least figure 16; and [paragraphs [0080] and [0099]) substantially as claimed.
In the same field of endeavor, namely bone implants, Campbell teaches a keel of the claimed configuration including the first and second flanges extending along first and second intersecting planes and the third additional flange bisecting the first and second planes substantially as claimed (e.g., see at least figures 8, 11 and 19).
It would have been obvious to one of ordinary skill in the art at the time of the invention to try substituting the keel configuration of Mandell for the alternate, known keel configuration of Campbell as an obvious matter of design choice of selecting one known keel for an art equivalent keel with predictable results and a reasonable expectation of success.

Claims 23  and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mandell U.S. publication no. 2009/0265011 A1 in view of Hajaj et al. U.S. publication no. 2007/0255412 A1 (“Hajaj”) in view of in view of Axelson et al. U.S. publication no. 2012/0330429 A1 (“Axelson”) in view of Klawitter et al. U.S. publication no. 2012/02964436 .
Regarding claims 23 and 31, as described supra, Mandell in view of Hajaj in view of Axelson in view of Klawitter in view of Masson teaches the invention substantially as claimed. Hajaj shows the porous portion of the baseplate extending to the edge of the baseplate (e.g., figure 19).  
However, because Hajaj is silent regarding the shape of the open pores is defined by a polygon, Mandell in view of Hajaj in view of Axelson in view of Klawitter in view of Masson is silent regarding the porous portion includes edges defining polygons substantially as claimed. 
In the same field of endeavor, namely bone implants, Jones teaches a desired shape for open pores of a bone ingrowth structure is defined by a polygon (e.g., see at least paragraph [0089] of Applicant’s disclosure and paragraph [0095] of Jones).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the open pores of Mandell in view of Hajaj in view of Axelson in view of Klawitter in view of Masson defined by a polygon as taught by Jones as a known design choice that optimizes bone ingrowth with predictable results and a reasonable expectation of success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,949,837 in view of the above applied prior .
The patent is a parent application of the present application.  The claims of the patent are directed to a similarly disclosed invention with the presently claimed invention.  The patent claims are narrower than the present application claims in some regards and broader in others. With regard to those limitations making the patent claims narrower than the presently pending claims, species anticipates genus.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  With regard to those limitations making the presently pending claims narrower than the patent claims (e.g., first and second porosities, etc.), such features are known by the prior art for at least those reasons discussed herein above.  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of the above applied prior art into the patent claims in order to optimize bone ingrowth and integration of the implant into the patient upon implantation thereof with predictable results and a reasonable expectation for success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ashby et al. U.S. patent no. 5,413,605 discloses a tibial baseplate substantially as claimed including a porous bone contacting portion (2) (e.g., see at least figures 2-4).
Uthgenannt et al. U.S. publication no. 2009/0084491 A1 (“Uthgenannt”) discloses a solid bearing support portion (12) and a porous bone-contacting portion (14) forming a tibial baseplate (e.g., figure 5).  Uthgenannt teaches variation of the pores of the porous metal potion substantially as claimed (e.g., see at least paragraphs [0020]-[0023], etc.).
Serafin U.S. publication no. 2010/0076566 A1 teaches a tibial component with a combination of a central keel and pegs and a bone-contacting porous portion substantially as claimed (e.g., figures).
May U.S. patent no. 7,988,736 teaches including a porous portion optionally may or may not extend between an upper portion of a peg/keel and a baseplate (e.g., see at least col. 5, lines 1-12, etc.).
At least D’Alessio U.S. patent no. 7,357,817 and Campbell U.S. publication no. 2007/0203582 A1 teach a keel with the configuration substantially as disclosed by applicant’s disclosure (e.g., see at least figures).
Masini U.S. patent no. 5,571,203 teaches a cruciform shaped peg substantially as claimed (e.g., see at least figures 3 and 4).
Kemp et al. U.S. publication no. 2018/0271668 and U.S. patent no. 10,779,951 teaches a cruciform shaped peg substantially as claimed (e.g., see at least figures 6, 8, 10-12, etc.).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARCIA L WATKINS/Primary Examiner, Art Unit 3774